DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 6, 9-12, 15-19, 21-24, 28-30, 33-37, 41 are pending. 
Claims
It is assumed claim 41 is dependent upon claim 37. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 6, 9-11, 15-19, 21, 22, 23, 24, 28, 29, 30, 37, 41, drawn to a transgenic avian whose Z chromosome contains a nucleic acid sequence encoding an exogenous marker protein, and has a genetic modification that reduces the amount of an “antiviral gene/protein” for “viral production” (claim 9-11).
II, claim(s) 1, 2, 6, 9, 12, 15-19, 21, 23, 24, 28, 37, 41, drawn to a transgenic avian whose Z chromosome contains a nucleic acid sequence encoding an exogenous marker protein, and has a genetic modification for “recombinant protein production” (claim 9). 
Group III, claim(s) 1, 2, 6, 9, 15-19, 21, 23, 24, 28, 37, 41, drawn to a transgenic avian whose Z chromosome contains a nucleic acid sequence encoding an exogenous marker protein, and has a genetic modification that alters muscle mass (claim 9). 
Group IV, claim(s) 1, 2, 6, 9, 15-19, 21, 23, 24, 28, 37, 41, drawn to a transgenic avian whose Z chromosome contains a nucleic acid sequence encoding an exogenous marker protein, and has a genetic modification that alters “nutritional content”.
Group V, claim(s) 1, 2, 6, 9, 15-19, 21, 23, 24, 28, 37, 41, drawn to a transgenic avian whose Z chromosome contains a nucleic acid sequence encoding an exogenous marker protein, and has a genetic modification that modifies fertility.
Group VI, claim 33, drawn to a virus. 
Group VII, claim 34, 35, drawn to a method of making a vaccine. 
Group VIII, claim 36, drawn to a vaccine. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of an avian with a 1st and 2nd genetic modification in a Z chromosome, this technical feature is not a special technical feature as it does not Tizard (Proceeding 2nd Intrnl Workshop on Regulation of Animal Biol, Sept. 1, 2014, pg 1-21).
Tizard taught a strategy for sex selection of unhatched fertilized chicken eggs by obtaining an unhatched fertilized egg from a female transgenic avian comprising an exogenous reporter gene integrated into a Z chromosome, and determining if the fertilized egg expresses the reporter gene, wherein expression of the reporter gene indicates the fertilized egg is male and no expression indicates the fertilized egg is female. 


    PNG
    media_image1.png
    720
    839
    media_image1.png
    Greyscale
 (slide 17)

    PNG
    media_image2.png
    690
    952
    media_image2.png
    Greyscale
(slide 18). 
In this case, the exogenous coding sequence is both the 1st and the 2nd genetic modification. There is nothing in claim 1 that requires the 2nd genetic modification is different than the 1st. The “production trait” associated with the 2nd genetic modification may also be expression of a marker protein for “production” of eggs and sexing the embryos therein. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The dozens of species for Group I are as follows: 
IFNAR1, IL-6, CNOT4, MDA5, IFNa, IFNP, IFNy, IFNX, IFNAR2, UBE1DC1, GNAZ, CDX2, LOC100859339, IL28RA, ZFPM2, TRIM50, DNASEIL2, PHF21A, GAPDH, BACE2, HSBP1, PCGF5, IL-1RA, DDI2, CAPN13, UBA5, NPR2, IFIH1, LAMP1, EFR3A, ARRDC3, ABIl, SCAF4, GADL1, ZKSCAN7, PLVAP, RPUSD1, 
And SIAT1 (claim 12).

Applicant is required, in reply to this action, to elect a single gene to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all the claims are generic. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632